PER CURIAM
Claimant appeals from an adverse determination of the Employment Appeals Board holding that claimant is disqualified from receiving unemployment benefits because she “left work voluntarily without good cause.” ORS 657.176 (2). Claimant was a co-worker of the claimant in Stevenson v. Morgan, 17 Or App 428, 522 P2d 1204 (1974), and worked under the same supervisor. Both cases involve a similar claim of arbitrary and unreasonable harassment by the same supervisor.
In this case a different referee also found, on substantially the same evidence, that claimant’s supervisor had harassed this claimant. The Appeals Board found that claimant did not have “good cause” to terminate her employment because she did not discuss the matter with the manager in an attempt to correct the situation with her supervisor before she quit. This finding, however, is contrary to the evidence in the record before the hearing officer.
For the reasons stated in Stevenson we hold that this claimant also established “good cause” for leaving her job.
Reversed and remanded.